Per Curiam.

On June 11, 1942, in the United States District Court for the Southern District of New York, the respondent pleaded guilty of the crime of failing to report for induction into the United States Army in violation of section 311 of title 50 of the United States Code. Said crime is a felony. Pursuant to subdivision 3 of section 88 and section 477 of the Judiciary Law (Cons. Laws, ch. 30) therefore, he should be disbarred.
Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.
Respondent disbarred.